Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Amendment
The amendment filed on 08/01/2022 has been entered into this application. Claim 16 has/have been added.

Response to Arguments

Applicant’s arguments/remarks, (see pages 8-12), filed on 16 March 2007, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Claim 16 has/have been added.

Applicant argues that the closest cited reference Yoshino et al. (2008/0243429 A1) fail to disclose limitation(s) such as wherein said means for generating luminance is configured to emit a luminance signal which has a luminance level and wherein said means for receiving said luminance is configured to receive and measure said luminance level, said luminance level being directly related to an angle of rotation of said third board, as claimed, and as specified and described in the specification. This argument is persuasive. Therefore, the rejections are withdrawn.

Allowable Subject Matter

Claims 1-16 are allowed. 
As to claims 1 and 12, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein said means for generating luminance is configured to emit a luminance signal having a luminance level and wherein said means for receiving said luminance is configured to receive and measure said luminance level, said luminance level being directly related to an angle of rotation of said third board, in combination with the rest of the limitations of the claim. Claims 2-11 and 13-16 are allowable by virtue of their dependency. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886